[Cite as State ex rel. Kelsey-Hayes Co. v. Heinlen, 112 Ohio St.3d 101, 2006-Ohio-6508.]




THE STATE EX REL. KELSEY-HAYES COMPANY, APPELLANT, v. HEINLEN ET AL.,
                                        APPELLEES.
 [Cite as State ex rel. Kelsey-Hayes Co. v. Heinlen, 112 Ohio St.3d 101, 2006-
                                        Ohio-6508.]
State ex rel. Internatl. Paper v. Trucinski followed — Court of appeals’
        judgment affirmed.
            (No. 2006-0569 — Submitted November 15, 2006 – Decided
                                   December 27, 2006.)
               APPEAL from the Court of Appeals for Franklin County,
                             No. 05AP-360, 2006-Ohio-428.
                                  __________________
        Per Curiam.
        {¶ 1} Appellant, citing Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216,
2003-Ohio-5849, 797 N.E.2d 1256, has asked us to overrule State ex rel. Thomas
v. Indus. Comm., 97 Ohio St.3d 37, 2002-Ohio-5306, 776 N.E.2d 62.                          We
declined an identical invitation in State ex rel. Internatl. Paper v. Trucinski, 106
Ohio St.3d 203, 2005-Ohio-4557, 833 N.E.2d 728. Accordingly, for the same
reasons set forth in Trucinski, we again decline the invitation. The judgment of
the court of appeals is affirmed.
                                                                        Judgment affirmed.
        MOYER, C.J., RESNICK, PFEIFER, LUNDBERG STRATTON, O’CONNOR,
O’DONNELL and LANZINGER, JJ., concur.
                                  __________________
        Squire, Sanders & Dempsey, L.L.P., William Michael Hanna, and Greta
M. Kearns, for appellant.
                           SUPREME COURT OF OHIO




       Heinzerling & Goodman, L.L.C., and Jonathan H. Goodman, for appellee
Rosalinda Heinlen.
       Jim Petro, Attorney General, and Douglas R. Unver, Assistant Attorney
General, for appellee Industrial Commission.
                          ______________________




                                       2